UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-34228 GENERAL MARITIME CORPORATION (Exact name of registrant as specified in its charter) 299 Park Avenue, 2nd Floor, New York, New York 10171 (212) 763-5600 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $.01 per share Debt Securities Preferred Stock Guarantees Rights Warrants Units (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) ¨ Rule 12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) ¨ Rule 12h-3(b)(1)(ii) ¨ Rule 15d-6 þ Approximate number of holders of record as of the certification or notice date: Common Stock, par value $.01 per share:67 Warrants to purchase shares of Common Stock:63 Pursuant to the requirements of the Securities Exchange Act of 1934, General Maritime Corporation has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: August 9, 2012 GENERAL MARITIME CORPORATION By: /s/ Leonard J. Vrondissis Name: Leonard J. Vrondissis Title: Executive Vice President, Treasurer and Secretary
